PeR Cueiam.
We have examined the defendant’s exceptions and assignments of error directed to the admission of certain evidence. In our opinion no sufficient prejudicial error has been shown to warrant a. new trial. Likewise, the defendant’s motion for judgment as of nonsuit was properly denied.
However, since the defendant did not consent to the suspension of the sentence entered below, or the conditions imposed, the judgment entered is stricken out and the cause remanded for proper judgment. S. v. Cole, *110241 N.C. 576, 86 S.E. 2d 203; S. v. Eason, 242 N.C. 59, 86 S.E. 2d 774; S. v. Harvey, 242 N.C. 111, 86 S.E. 2d 793.
Error and remanded.